UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-27189 MOTOR SPORT COUNTRY CLUB HOLDINGS, INC. (Name of Registrant as specified in its charter) Nevada 98-0230423 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 11100 W. 8th Avenue, Suite 200 Lakewood, CO 80215 (Address of principal executive office) (Zip Code) Issuer’s telephone number: (888) 967-5552 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of September 30, 2011: Common Stock, par value $0.001 per share; 23,858,845 1 MOTOR SPORT COUNTRY CLUB HOLDINGS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Balance Sheets – September 30, 2011 and December 31, 2010 3 Statements of Operations - for the three and nine months ended September 30, 2011 and 2010 4 StStatements of Changes in Stockholder’s Equity (Capital Deficit) – Inception to September 30, 2011 5 Statements of Cash Flows - for the ninemonths ended September 30, 2011 and 2010 and inception to September 30, 2011 6 Notes to Unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Principal Condition and Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults upon Senior Securities 16 Item 4. (REMOVED AND RESERVED) 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 ITEM 1 - NOTES TO FINANCIAL STATEMENTS Basis of Presentation The accompanying, unaudited, condensed financial statements are presented in accordance with generally accepted accounting principles (“GAAP”) in the United States for interim financial information, and instructions to the Quarterly Report on Form 10-Q. In the opinion of management, these unaudited financial statements reflect a fair statement of the results of operations and financial condition of the Company for the periods and at the dates presented. The operating results for interim periods are not necessarily indicative of results that may be expected for any other interim period or for the full year. Reference should be made to the financial statements contained in our Annual Report on Form 10-K for the year ended December 31, 2010 (“2010 Form 10-K Report”). Company organization and history The Company was incorporated in the state of Nevada on January 25, 2000 under the name “Rolltech, Inc.” On October 9, 2003, the Company filed an amendment to its articles of incorporation changing its name from “Rolltech, Inc.” to “Victoria Industries, Inc.” On May 17, 2010, the Company entered into and closed a membership interest purchase agreement (“Exchange Agreement”) among the Company, Motorsports Country Club LLC, a Colorado limited liability company (“MSCC”) and the unitholders of MSCC (the “MSCC Unitholders”).Pursuant to the terms of the Exchange Agreement, all of the issued and outstanding membership interests of MSCC were exchanged for 20,800,000 shares of the Company’s common stock (the “Exchange”), representing 87.18% of our outstanding shares following the consummation of the transactions contemplated by the Exchange Agreement and the Purchase Agreement (as described below).As a result of the transaction, MSCC became our wholly-owned subsidiary, with MSCC’s former unitholders acquiring a majority of the outstanding shares of our common stock. On May 27, 2010, the Company filed articles of merger with the Secretary of State of the State of Nevada changing the Company’s name from “Victoria Industries, Inc.” to “Motor Sport Country Club Holdings, Inc.”This corporate action was approved by FINRA and took effect at the open of business on October 21, 2010. License Agreement with Perpetual Industries, Inc. On July 31, 2011, the Company entered into an exclusive master license agreement for XYO Technology within the automotive industry (the “Agreement”) with Perpetual Industries Inc., a Nevada corporation (“Perpetual”) pursuant to which the Company will have exclusive rights in and to technology for the manufacture and use of certain products which utilize an automatic balancing system suitable in the balancing and stabilization of rotating systems (“XYO Technology”) in the automotive industry and (ii) rights with respect to the marketing, use, distribution and sublicense of such products utilizing the XYO Technology, including the XYO Racing Brand, in the automotive industry. The License Agreement shall have an initial term ending on July 31, 2021, unless terminated by either party for cause. In consideration for the grant of the exclusive license, the Company agreed to provide Perpetual with the following (i) a non-refundable cash fee of $500,000, contingent upon the Company raising at least $1,000,000 through offerings of its equity and/or debt securities after the date of the Agreement, (ii) 10,000,000 shares of the Company’s common stock and (iii) royalties on the sale of any products which utilize the XYO Technology in accordance with the following schedule: The number of fulltime employees of the Company as at September 30, 2011 and December 31, 2010 amounted to 1 employee. Going concern – The Company is a development stage company. The ability of the Company to meet its obligations is dependent on being able to raise the necessary financing to continue with the development of the company.
